DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 27, 35, 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guimond et al. (US 4,941,846).
In regard to claim 23, Guimond et al. discloses a round plug (10), comprising: an insulating body (cross-hatching of 18) with a contact carrier portion (18) and a hollow-cylindrical plug-in region (16), wherein radially movable latching arms (30.1, 30.2, 30.3) are attached to an outer side of the contact carrier portion (18) and point with free-standing ends in the direction of the plug-in region (16), wherein the latching arms (30.1, 30.2, 30.3) at their free-standing ends have radially outwardly directed latching hooks (32.1) for latching in a mating connector (12) and, adjoining said latching hooks, have an outer engagement slope (see illustrated drawing below); and a release sleeve (36) which engages around the contact carrier portion (18) and, for interaction with said engagement slopes in order to release the round plug (10) from the mating connector (12), is held on the insulating body so as to be displaceable along a plug-in direction, wherein the latching hooks (32.1) are arranged on the insulating body in a vicinity of a transition from the plug-in region (16) to the contact carrier portion (18). 

In regard to claim 27, Guimond et al. discloses the latching arms are part of a separate latching device which is fastened to the contact carrier portion (18).

In regard to claim 35, Guimond et al. discloses the latching arms (30) are held on the insulating body in an elastically resilient manner.

In regard to claim 38, Guimond et al. discloses a round plug (10), comprising: a round plug housing with a base portion (18), to an outer side of which a separate latching device (30) which engages around the base portion (18) and has radially movable latching arms (30.1, 30.2, 30.3) is attached, wherein the latching arms at their free-standing ends have radially outwardly directed latching hooks (32.1) for latching in a mating connector (12), and, adjoining said latching hooks, have an outwardly directed engagement slope (see illustrated drawing below)),
wherein the round plug (10) furthermore has a release sleeve (36) which engages around a contact carrier portion (10) and, for interaction with said engagement slopes in order to release the round plug (10) from the mating connector (12), is held on the round plug housing so as to be displaceable along a plug-in direction,
wherein the round plug housing has a hollow-cylindrical housing plug-in region (16) molded onto the base portion (18) on a plug-in side,
wherein the latching hooks (32.1) are arranged on the round plug housing in a vicinity of a transition from the housing plug-in region (16) to the base portion (18).


[AltContent: textbox (outer engagement slope)]
[AltContent: connector]


    PNG
    media_image1.png
    317
    752
    media_image1.png
    Greyscale

Claim(s) 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saettele et al. (US 7,238,047).
In regard to claim 38, Saettele et al. discloses a round plug (1), comprising: a round plug housing (2) with a base portion (see illustrated drawing below), to an outer side of which a separate latching device (8) which engages around the base portion and has radially movable latching arms (9) is attached, wherein the latching arms at their free-standing ends have radially outwardly directed latching hooks (15b) for latching in a mating connector (14), and, adjoining said latching hooks, have an outwardly directed engagement slope (15a), wherein the round plug (1) furthermore has a release sleeve (11) which engages around a contact carrier portion (5) and, for interaction with said engagement slopes in order to release the round plug (1) from the mating connector (14), is held on the round plug housing so as to be displaceable along a plug-in direction, wherein the round plug housing has a hollow-cylindrical housing plug-in region (see illustrated drawing below) molded onto the base portion on a plug-in side, wherein the latching hooks are arranged on the round plug housing in a vicinity of a transition from the housing plug-in region to the base portion.

In regard to claim 39, Saettele et al. discloses the separate latching device (8) is formed from sheet metal.

In regard to claim 40, Saettele et al. discloses the separate latching device (8) is a punched and bent part (see figures 4A and 4B).

[AltContent: connector][AltContent: textbox (hollow-cylindrical housing plug-in region)][AltContent: arrow]
    PNG
    media_image2.png
    404
    690
    media_image2.png
    Greyscale

[AltContent: textbox (base portion)]



Claim(s) 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102016101506 A1.
In regard to claim 23, DE 102016101506 A1 discloses a plug (10), comprising: an insulating body (14) with a contact carrier portion (see illustrated drawing below) and a hollow-cylindrical plug-in region (12), wherein radially movable latching arms (28) are attached to an outer side of the contact carrier portion and point with free-standing ends in the direction of the plug-in region (12), wherein the latching arms (28) at their free-standing ends have radially outwardly directed latching hooks (38) for latching in a mating connector (18) and, adjoining said latching hooks, have an outer engagement slope (40); and a release sleeve (16) which engages around the contact carrier portion and, for interaction with said engagement slopes in order to release the plug (10) from the mating connector (18), is held on the insulating body so as to be displaceable along a plug-in direction, wherein the latching hooks (38) are arranged on the insulating body in a vicinity of a transition from the plug-in region (12) to the contact carrier portion.
The recitation that the plug is a round plug has not been given significant patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).

In regard to claim 24, DE 102016101506 A1 discloses the latching arms (28) are formed integrally together with the insulating body (14) and are molded onto the outer side of the contact carrier portion.

In regard to claim 25, DE 102016101506 A1 discloses the insulating body (14) is at least partially composed of an elastic plastic, namely at least in a connecting portion (see illustrated drawing below) with which the latching arms (28) are molded on the contact carrier portion, in order to ensure a movable connection between the latching arms (28) and the contact carrier portion.
[AltContent: textbox (connecting portion)][AltContent: connector][AltContent: textbox (contact carrier portion)][AltContent: arrow]
    PNG
    media_image3.png
    811
    967
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102016101506 A1.
In regard to claim 26, DE 102016101506 A1 does not disclose the elastic plastic is a thermoplastic or a thermosetting plastic or an elastomer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of DE 102016101506 A1 by constructing the insulating body of a thermoplastic or a thermosetting plastic or an elastomer material which is highly resistant to degradation since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim(s) 30-33, 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guimond et al. in view of Schmidt et al. (US 9,297,965).
In regard to claims 30-32, 41-43, Guimond et al. does not disclose the round plug has a radially acting seal, wherein the plug-in region has, at its contact-carrier-portion end, an encircling groove for securing the seal. 
Schmidt et al. discloses the round plug (2) has a radially acting seal (25), wherein the plug-in region has, at its contact-carrier-portion end (see fig. 1), an encircling groove for securing the seal (25) (col. 3, lines 48-51) for sealing the plug-in contacts on the inside of the connector sleeve (51) and of the connector body (20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Guimond et al. by constructing the seal as disclosed by Schmidt et al. in order to provide a waterproof connector.

In regard to claim 33, Guimond et al. as modified by Schmidt et al. discloses the seal (25) is an O-shaped sealing ring.
However, Guimond et al. as modified by Schmidt et al. does not disclose the seal (25) is a molded-on molded seal.
Official Notice is taken that both the concept and the advantages of providing a waterproof connector which include a molded-on molded seal are well known and expected in the art. While more expensive than standard O-rings and gaskets, custom molded seals provide many advantages for complex and critical applications, including:
Nearly limitless sizes and geometries, designed exclusively for your specific application profile.
Excellent dimensional tolerances.
Superior leak prevention.
Ability to incorporate reinforcements, internally or externally.
Ability to add permanent tracking or other identification information etched onto the seal.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guimond et al.
In regard to claim 34, Guimond et al. discloses the insulating body is not made entirely of plastic.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Guimond et al. by constructing the insulating body of a plastic material which is highly resistant to degradation since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Allowable Subject Matter
Claims 28, 29, 36, 37, 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 28, the prior art fails to provide, teach or suggest the separate latching device is formed from elastic sheet metal; and in combination with other limitations of the base claim and any intervening claims. In regard to claims 36, 37, 44, the prior art fails to provide, teach or suggest a mating connector housing with a threaded portion having an internal thread, and an encircling or interrupted, inwardly directed latching lug, which is molded onto the mating connector housing on a plug-in side of the threaded portion. In regard to claim 37, the prior art fails to provide, teach or suggest

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
11/16/2022

/THO D TA/Primary Examiner, Art Unit 2832